        Case 3:19-cv-07722-VC Document 45 Filed 03/08/21 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   JAY M. GOLDMAN
     Supervising Deputy Attorney General
 3   ROBERT W. HENKELS, State Bar No. 255410
     JEAN M. TRENBEATH, State Bar No. 303386
 4   NASSTARAN RUHPARWAR, State Bar No. 263293
     Deputy Attorneys General
 5    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 6    Telephone: (415) 510-4435
      Fax: (415) 703-5843
 7    E-mail: Nasstaran.Ruhparwar@doj.ca.gov
     Attorneys for Defendants
 8   R. Davis and D. Dews

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13

14   TRAVIS SCOTT KING by and through his                     3:19-cv-07722-VC
     Guardian Ad Litem Breanna Raymundo,
15   and BREANNA RAYMUNDO,                                    STIPULATION AND [PROPOSED]
                                                              ORDER TO COMPEL THE SONOMA
16                                          Plaintiffs,       COUNTY PROBATION DEPARTMENT
                                                              TO PRODUCE RECORDS IN
17                  v.                                        RESPONSE TO DEFENDANT DEWS’
                                                              AND DAVIS’ RECORDS SUBPOENA
18
     RONALD DAVIS AND DOES 1-25,
19   inclusive,                                               Judge:        The Honorable Vince Chhabria
                                                              Trial Date:   September 13, 2021
20                                        Defendants.         Action Filed: November 22, 2019

21

22         The Sonoma County Probation Department (Probation Department) and Defendants Davis

23   and Dews, by and through their counsel of record, stipulate and agree to request an order to

24   compel the Probation Department, as follows:

25         WHEREAS, as set forth in the concurrently filed declaration of Nasstaran Ruhparwar, on

26   February 1, 2021, Defendants Davis and Dews served a subpoena requesting the production of

27   various probation records pertaining to Plaintiff Travis Scott King on the Probation Department

28   by February 22, 2021;
                                                          1
                         Stip. and [Prop.] Order to Compel the Sonoma County Probation Dept. (3:19-cv-07722-VC )
        Case 3:19-cv-07722-VC Document 45 Filed 03/08/21 Page 2 of 3



 1         WHEREAS, as set forth in Ms. Ruhparwar’s declaration, on January 28, 2021 and January

 2   29, 2021, respectively, the records subpoena to the Probation Department and the corresponding

 3   Notice of Subpoena to Produce Records and Notice to Privacy Rights were served on Plaintiffs’

 4   counsel and counsel of Defendants Tran and Nee;

 5         WHEREAS, as set forth in Ms. Ruhparwar’s declaration, neither Plaintiff Travis Scott

 6   King nor any of the other parties to this action have objected to or filed a motion to quash or

 7   modify the records subpoena served on the Probation Department;

 8         WHEREAS, the Probation Department and Defendants Davis and Dews have met and

 9   conferred on the legal basis to compel the production of the requested records, and agreed that the
10   Probation Department will produce the records subpoenaed by Defendants Davis and Dews upon
11   a Court Order authorizing production of the same; and
12         WHEREAS, the Probation Department takes the position that the records are confidential
13   court records that cannot be produced absent a showing of good cause and an order from this
14   Court authorizing them to produce the subpoenaed records to Defendants Davis and Dews.
15         It is therefore STIPULATED and AGREED that that the Sonoma County Probation
16   Department will produce the records subpoenaed by Defendants Davis and Dews within 14 days
17   of Notice of this Court’s order compelling the production of said documents.
18

19   IT IS SO STIPULATED.
20

21   Dated: March 1, 2021                            SONOMA COUNTY PROBATION
                                                     DEPARTMENT
22

23                                                   By:      /s/ Tambra Curtis
                                                            Tambra Curtis
24                                                          Deputy County Counsel
25

26

27

28
                                                        2
                         Stip. and [Prop.] Order to Compel the Sonoma County Probation Dept. (3:19-cv-07722-VC )
Case 3:19-cv-07722-VC Document 45 Filed 03/08/21 Page 3 of 3
